Citation Nr: 0304116	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  96-12 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to assignment of a compensable rating for 
service-connected malaria.

(The issue of service connection for post-traumatic stress 
disorder (PTSD) will be the subject of a subsequent Board 
decision.)


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1972 to September 
1973.  

This case is before the Board of Veterans' Appeals on appeal 
from October 1994 and June 1995 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and was 
remanded in March of 1998 and March 1999.

With regard to the issue of entitlement to service connection 
for PTSD disability, the Board is undertaking additional 
development, pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  When 
it is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing the response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as malaria, is not active; there have been no 
relapses for a number of years, and there are no demonstrated 
residuals.


CONCLUSION OF LAW

The criteria for assignment of a compensable rating for 
service-connected malaria have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.88(b), Diagnostic 
Code 6304 (2002); 38 C.F.R. §§ 4.88, 4.88a, Diagnostic Code 
6304 (1994). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2002).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the veteran will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The January 2001 RO letter informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought and the types of evidence 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, VA medical records, and unit history documents.  As 
the record shows that the veteran has been afforded multiple 
VA examinations in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Moreover, no additional pertinent evidence has been 
identified by the veteran as relevant to this issue.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, this issue need not be referred to the veteran 
for further argument as the Board's consideration of the new 
law and new regulations in the first instance does not 
prejudice the veteran.  See generally Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Since the veteran is appealing the original 
assignment of a disability rating following an award of 
service connection, the severity of his malaria is to be 
considered during the entire period from the initial 
assignment of the rating to the present time.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The October 1994 rating decision granted service connection 
for malaria assigned a 0 percent rating effective March 1986.  
The veteran is seeking assignment of a higher disability 
rating.

The Board notes that, during the pendency of the veteran's 
current appeal, the rating schedule criteria for determining 
the disability evaluations to be assigned for malaria was 
changed effective August 30, 1996.  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that is to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the criteria in effect prior to August 30, 1996, 
malaria that was recently active with one relapse in the past 
year, or old cases with moderate disability warranted a 10 
percent evaluation.  Recently active malaria with two 
relapses in the past six months; or old cases with anemia 
warrant a 30 percent evaluation.  Clinically active malaria 
so as to require intensive treatment; recently active malaria 
with three or more relapses over past six months; or old 
cases with marked general impairment of health warrant a 50 
percent evaluation.  Clinically active malaria so as to 
require hospital treatment for a contemplated or elapsed 
period of 14 days or more; or with a combination of cerebral 
symptoms, enlarged spleen, anemia, or other severe symptoms 
warrant a 100 percent evaluation.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (prior to August 30, 1996).

The current criteria that came into effect on August 30, 
1996, allows for a 100 percent evaluation for the active 
disease of malaria.  It also notes that the diagnosis of 
malaria depends on the identification of the malarial 
parasites in blood smears. If the veteran served in an 
endemic area and presents signs and symptoms compatible with 
malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter rate 
residuals such as liver or spleen damage under the 
appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 6204 
(2002).

The old and the new criteria have been considered.  For 
reasons hereinafter explained, the Board finds that there is 
no basis for assignment of a evaluation under either the old 
or the revised regulations.

A review of the record reveals that service connection was 
established at a noncompensable rating for malaria in an 
October 1994 rating decision.  The veteran underwent a VA 
infectious diseases examination in July 1999.  The examiner 
reviewed the veteran's C file and noted a 1972 initial 
malaria diagnosis.  

During the examination, the veteran reported that he had 
experienced five or six outbreaks since 1972 which involved 
symptoms of chills, blacking out and fever.  However, at the 
time of the 1999 examination, the veteran was asymptomatic.  
The examiner reviewed the veteran's laboratory results from 
September and November 1998 and noted that they revealed 
normal blood count and normal chemical work-up.  The examiner 
noted that liver function tests were done in September 1998 
and revealed essentially normal liver function.  The malaria 
smears conducted in July 1999 were negative.  The physician's 
diagnosis was questionable history of malaria.

The veteran sought treatment for various conditions at 
several VA medical facilities.  Records from treatment in 
1991, 1993, 1994 and 1995 are all silent as to complaints or 
diagnosis of malaria.  The veteran was also examined in 1986 
and reported that he had not experienced any recurrences of 
malaria since 1972.  The medical evidence of record 
demonstrates no recurrence of malaria and no finding of 
residuals.  Therefore, the Board finds that the criteria for 
entitlement to a compensable evaluation for service-connected 
malaria have not been met.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.




ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

